Smith, J.
(concurring specially): I concur in the result that the contest court was without jurisdiction to try the contest. I am not satisfied, however, that the matter of its ruling on the motion to dismiss could be reached by appeal. I arrive at the conclusion this way: Under the provisions of G. S. 1935, 25-1413, the contest court came into existence only when an elector sought to contest the election of a county officer. That is the only way on earth for that court to come into existence. That did not happen here; that is, the office sought to be contested is not a county office. Hence, there never was any contest court. The probate judge and the two men he called to sit with him were interlopers. They had no power to sit, call witnesses, hear motions or take any other action. They were a nullity. Since this is true, no appeal could be taken from the action of a court that did not exist. In my opinion, the remedy of Hanna in this case was either to have ignored the proceedings altogether or to have brought a separate action enjoining the probate judge and the two men he had called to sit with him from proceeding with the case.
Hooh, J., joins in this specially concurring opinion.